749 S.W.2d 489 (1988)
Ronnie POOL et ux.
v.
FORD MOTOR COMPANY.
No. C-5920.
Supreme Court of Texas.
May 4, 1988.
Joint motion of the parties filed herein on March 29, 1988 in this cause having been duly considered, it is ordered that the joint motion be, and hereby is granted.
Petitioners' application for writ of error having been previously granted on January 14, 1987, the judgments of the courts below are set aside and the cause is remanded to the trial court for entry of judgment in accordance with the settlement agreement of the parties, pursuant to Rule 59(a)(1)(A), Tex.R.App.P.